Citation Nr: 0116586	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychoneurosis, anxiety reaction, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from November 1940 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
his claim seeking an evaluation in excess of 30 percent for 
psychoneurosis, anxiety reaction.  

In a statement received in February 2000, the veteran's wife 
alleged that stress over the years had caused the veteran's 
heart condition.  A claim of entitlement to service 
connection for a heart disorder on a direct basis and 
secondary to the veteran's anxiety disorder has been 
previously denied by the RO and confirmed in an April 1988 
Board decision.  It is unclear whether the veteran's spouse 
intended to seek to reopen that previously final denial.  The 
statement is referred to the RO for appropriate clarification 
and action.

Furthermore, in the veteran's substantive appeal, he asserted 
an inability to work.  He related his inability to work to 
disabilities arising from strokes.  Whether he wishes to 
claim entitlement to non-service connected pension benefits 
or to individual unemployability is a matter referred to the 
RO for clarification and appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal has been obtained by the RO.  

2.  Prior to March 2, 2000, the psychoneurosis, anxiety 
reaction symptoms were manifested by no more than depressed 
mood, anxiety, sleep impairment, and some difficulty in 
maintaining effective social relationships.  

3.  On and after March 2, 2000, the psychoneurosis, anxiety 
reaction symptoms are manifested by flattened affect; 
difficulty in understanding complex commands; impaired 
memory, judgment, and abstract thinking; disturbances of 
motivation and mood; and difficulty in maintaining effective 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for psychoneurosis, anxiety reaction prior to March 2, 2000 
are not met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic 
Code 9400 (2000).  

2.  The criteria for a 50 percent evaluation for 
psychoneurosis, anxiety reaction on and after March 2, 2000 
are met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic 
Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant served in the Army in Europe during World War 
II.  After separating from service, a VA examination in 1947 
diagnosed psychoneurosis, anxiety state.  The RO granted 
service connection for that disability in a September 1947 
rating decision, and assigned a 30 percent evaluation.  In a 
November 1949 rating decision the RO reduced the evaluation 
to 10 percent, where it remained through RO decisions in June 
1986 and September 1987 and a Board decision in March 1990.  
In an August 1991 rating decision, the RO increased the 
evaluation to 30 percent.  The appellant filed this claim for 
an evaluation higher than 30 percent in May 1998.  

VA clinical records in October 1997 showed that the appellant 
had remarried three months before, following the death, two 
months before his remarriage, of his first spouse.  He had 
some conflict with his children, who had not yet accepted his 
remarriage.  

VA examination in July 1998 showed that the appellant 
complained of nervousness, tenseness, and anxiety concerning 
his heart problems.  He reported interacting with people 
reasonably well.  He reported constant fatigue, irritability, 
easy startle response, dizziness, and difficulty 
concentrating and falling asleep, with few difficulties while 
asleep except for occasional sleepwalking.  He was prescribed 
Valium for these problems.  The examiner noted a recent 
history of coronary artery bypass graft and mitral valve 
replacement in 1992.  Psychological testing revealed that the 
appellant responded in a manner consistent with that of 
persons experiencing prominent problems with depression, 
generalized anxiety, and somatic complaints; moderate to 
severe levels of anxiety and tension; and chronic worry, 
apprehension, rigidity, and overmeticulousness.  The 
diagnoses included generalized anxiety disorder.  The Global 
Assessment of Functioning (GAF) score was 65.  

VA hospital records in September 1998 indicated that the 
appellant suffered a stroke, with left-sided weakness and 
numbness and slurred speech.  

VA clinical records from September to December 1998 revealed 
extremity weakness, blurred vision, and speech difficulties, 
including dysarthria and aphasia.  

VA clinical records in December 1998 showed that the 
appellant complained of constant anxiety and worry, 
restlessness, and an addiction to Valium, although he also 
noted that Valium helped him to relax.  He gave a history of 
occasional depression.  He gave no indication of suicidal or 
homicidal ideation, hopelessness, or insomnia.  His spouse 
reported he isolated himself, stopped talking, complained of 
initial insomnia, and had no panic attacks.  Mental status 
examination revealed mild dysarthria, good comprehension, and 
no suicidal or homicidal ideation.  The impression was 
general anxiety disorder.  

VA clinical records in March and August 1999 indicated that 
the appellant had no suicidal or homicidal ideation.  

VA clinical records in September 1999 showed that the 
appellant's spouse complained of an increase in the 
appellant's symptoms over the previous two to three months 
following a change in medication.  These symptoms included 
depression, memory loss, nervousness, fidgeting, weakness, 
slurred speech, and staggering.  The impression was adverse 
reaction to change in medication, and the examiner ordered a 
return to the earlier medication.  

VA hospital records in October 1999 revealed extremity 
weakness, blurred vision, and speech difficulties, including 
dysarthria and aphasia, following a transient ischemic 
attack.  

VA clinical records in January 2000 indicated that the 
appellant stated his symptoms decreased after return to the 
earlier medication in September 1999.  He reported decreased 
energy, loss of interest, and irritability after he 
experienced the October 1999 transient ischemic attack.  He 
denied suicidal or homicidal ideation.  Mental status 
examination revealed him to be mildly depressed and not 
psychotic.  It was unclear whether the depression was related 
to medication, vascular process, or reaction to life events.  
The examiner commented that the medication might result in 
his further complaints of unsteadiness and erectile 
dysfunction.  

A VA clinical record on March 2, 2000 showed that the 
appellant had complaints of anxiety, relationship issues, and 
difficulty coping with his illness and interacting with 
others.  He appeared well groomed and neatly dressed.  His 
behavior was appropriate, his affected constricted and flat, 
and his speech coherent, slurred, slowed, and relevant.  
There were no hallucinations reported.  His mood was anxious 
and his thought content indecisive.  Cognitively, he was 
alert and oriented, had impaired concentration, and had poor 
abstraction, comprehension, judgment, and recent memory.  He 
also had decreased motivation and no suicidal or homicidal 
ideation.  The assessment was generalized anxiety disorder 
and mild dementia not otherwise specified, rule out vascular 
dementia.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

Before proceeding to the merits of the claim, VA has a duty 
to assist the appellant in the development of evidence 
necessary to substantiate the claim.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA's obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (effective November 9, 2000); 
compare  38 U.S.C.A. § 5107 (West 1991) (setting forth duty 
to assist requirements effective prior to November 9, 2000).  
Under the new requirements, which are more beneficial to the 
appellant, VA must: provide application forms and notify a 
claimant of an incomplete application; provide notice of 
required information and evidence necessary to substantiate 
the claim; make reasonable efforts to assist a claimant to 
obtain evidence necessary to substantiate the claim; make 
every reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the appellant filed a claim for benefits in May 
1998, and there is no issue as to substantial completeness of 
his application.  After initially denying the claim, the RO 
then issued a statement of the case in January 2000 and 
supplemental statements of the case in February and April 
2000 concerning the issue involved in this appeal, all of 
which included a discussion of the evidence needed to 
substantiate the claim. 

The record further shows that the RO made reasonable efforts 
to assist the appellant in obtaining relevant records he 
adequately identified.  In his various statements, the 
appellant identified only the Dallas VA Medical Center as the 
source of the treatment for his disability, with treatment 
through March 2000.  The claims file includes copies of 
clinical and hospital records from that facility from October 
1997 to March 2000 that are relevant to this claim.  The RO 
also afforded the appellant a necessary VA examination in 
July 1998 to assess his symptomatology.  VA has satisfied its 
duty to assist the appellant in the development of evidence 
necessary to substantiate the claim.  

B.  Application of the Law to the Facts

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
evidence is in equipoise, the claim will be granted.  See 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. §5107).  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 C.F.R. §§ 3.102, 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1999).  Where entitlement to 
compensation has already been established, as is the case 
here, the appellant's disagreement with an assigned rating is 
a new claim for increase based on facts different from a 
prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a 30 percent evaluation 
pursuant to the criteria of Diagnostic Code 9400 for 
generalized anxiety disorder, which utilizes the general 
criteria for rating mental disorders.  The criteria for a 30 
percent evaluation requires evidence of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130.  The criteria for the next-higher 
evaluation, a 50 percent evaluation, is as follows:

50 Percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9400.  

The October 1997 VA clinical records were silent as to 
any effect on the appellant's reliability or 
productivity, affect, speech, memory, judgment, 
thinking, mood, motivation, or ability to understand 
complex commands.  These records did indicate that he 
had recently remarried after the death of his first 
spouse, and that caused conflict with his children.  He 
thus appears to have had some difficulty in maintaining 
effective familial relationships.  That alone, though, 
does not overcome the absence of the remaining factors.  
Furthermore, it is the only reference in his treatment 
records of any such difficulty.  The preponderance of 
the evidence is against an evaluation in excess of 30 
percent based on the October 1997 VA clinical records.  

The VA examination in July 1998 indicated that the 
appellant complained of constant fatigue, a symptom 
which might be expected to reduce productivity and that 
might reflect disturbance of motivation.  The examiner 
also noted prominent depression, moderate to severe 
anxiety, irritability, easy startle response, chronic 
worry, and insomnia, showing disturbances of mood.  The 
examination did not reveal any flattened affect, speech 
problems, panic attacks, difficulty in understanding 
complex commands, or impaired memory, judgment, or 
thinking.  Moreover, the GAF score of 65 indicates 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships", 
factors more in line with the current 30 percent 
evaluation than with the criteria for a 50 percent 
evaluation.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV) (GAF score reflects 
"psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While 
the examination noted some indication of mood or 
motivation disturbances and reduced productivity, the 
absence of any indication of the other elements of the 
50-percent criteria leads to the conclusion that an 
evaluation in excess of 30 percent is not warranted 
based on this examination.  

The September to December 1998 VA clinical records 
revealed that the appellant suffered a stroke, with 
resulting speech impairment and weakness thereafter.  
Nonetheless, December 1998 VA clinical records indicated 
that the appellant had no panic attacks and had good 
comprehension and mild insomnia, along with occasional 
depression, constant worry, and anxiety.  There was no 
indication of flattened affect, reduced reliability or 
productivity, difficulty establishing or maintaining 
relationships, or impaired memory, thinking, or 
judgment.  In short, because there were no increased 
generalized anxiety symptoms over that reported prior to 
his stroke, the preponderance of the evidence is against 
an evaluation in excess of 30 percent based on these 
clinical records.  

The September 1999 VA clinical records indicated that 
there was some memory loss and an increase in his 
depression due to a reaction to medications he was 
prescribed.  In the January 2000 VA clinical records, 
though, the examiner noted a decrease in the appellant's 
symptoms after changing medications.  There was a 
reduction of energy noted, but there was no suggestion 
of flattened affect, panic attacks, difficulty 
establishing relationships, or impaired speech, memory, 
thinking, or judgment.  The increase in symptoms during 
September 1999 was simply a temporary exacerbation 
corrected by a change in medication.  The frequency, 
severity, and duration of symptoms must be considered, 
38 C.F.R. § 4.126(a), and in this case the return of the 
level of symptomatology to approximately that existing 
prior to September 1999 weighs against an evaluation in 
excess of 30 percent based on these clinical findings.  

Finally, the March 2, 2000 VA clinical record noted 
constricted or flattened affect, poor or impaired 
comprehension, poor recent memory, poor judgment, poor 
abstraction, a decrease in motivation, and some 
unspecified relationship issues.  These findings 
correspond to most of the criteria for a 50 percent 
evaluation.  The examiner assessed generalized anxiety 
disorder and mild dementia not otherwise specified.  The 
diagnosis also indicates that some of the findings may 
be attributable to residuals of a stroke.  That question 
was not directly addressed by medical evidence.  In the 
absence of such differentiation by medical evidence, the 
analysis must consider that the symptomatology might be 
attributable to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Board 
precluded from differentiating between the 
symptomatology attributable to service-connected and 
nonservice-connected disabilities in the absence of 
medical evidence).  Therefore, as the overall record 
shows symptomatology corresponding to the criteria for a 
50 percent evaluation, it is the determination of the 
Board that the evidence supports a 50 percent evaluation 
as of the March 2, 2000 VA clinical record.  

The criteria of Diagnostic Code 9400 also provide for 70 
and 100 percent ratings.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.  The evidence summarized above indicated that 
the appellant did not express any suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively; impaired impulse control; periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or complete inability to establish and 
maintain effective relationships, the criteria that 
would support a 70 percent evaluation.  Nor did the 
evidence indicate total occupational and social 
impairment; gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation or own name required to 
support a 100 percent evaluation.

Based on the evidence of record, the criteria of 
Diagnostic Code 9400, and the reasons herein discussed, 
it is the determination of the Board that the 
preponderance of the evidence is against an evaluation 
in excess of 30 percent prior to March 2, 2000, and that 
the evidence supports a 50 percent evaluation on and 
after March 2, 2000.  


ORDER

An evaluation in excess of 30 percent for psychoneurosis, 
anxiety reaction prior to March 2, 2000 is denied.  

A 50 percent evaluation for psychoneurosis, anxiety reaction 
on and after March 2, 2000 is granted, subject to the 
applicable criteria governing payment of monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

